Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1-8 are not disclosed or made obvious by the prior art of record, specifically in combination with the limitation of "the server determines whether the cluster of solar trackers is normal by calculating average power generation amount information, average altitude information, or average azimuth information by using the power generation amount information, altitude information, or azimuth information of each of the cluster of solar trackers and comparing the calculated average power generation amount information, average altitude information, or average azimuth information with the power generation amount information, altitude information, or azimuth information detected by the cluster of solar trackers.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Pan (Patent No. US 8,642,936 B2) discloses a control device comprising an orientation detector for determining the optimized orientation of a panel towards the sun for receiving maximum sun radiation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123.  The examiner can normally be reached on M - F 8 - 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEUNG C SOHN/
Primary Examiner, Art Unit 2878